Citation Nr: 1615686	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from June to September 1974. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from           rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A Board videoconference hearing was held                 February 2013.  

The Board has considered the appeal several times before, including by               January 2015 decision/remand denying service connection for tinnitus, and remanding the claim involving a back disorder.  The Veteran appealed the          January 2015 denial of service connection for tinnitus to the U.S. Court of Appeals for Veterans Claims (Court).  The parties to that action agreed upon a             November 2015 Joint Motion for Remand, which remanded the case to                 the Board for further proceedings consistent with the motion.   

In addition, in August 2015 the Board remanded the claim for service connection for a back disorder to obtain records of private treatment for a back disorder, and that claim is also back before the Board.  All available records have been obtained, and in view of the action taken below, the Board will also decide the appeal as to that issue.


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran has tinnitus which began in military service.  This includes on the basis of whether tinnitus can be causally linked back to service based on pattern of "continuity of symptomatology" since service. 

2. The Veteran's lower back problems are as likely as not the result of in-service injury, indicated by competent VA medical opinion.

CONCLUSIONS OF LAW

1. The criteria are not met for service connection for tinnitus.  38 U.S.C.A.              §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. With resolution of reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a low back disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R.             §§ 3.102, 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

Given the decision of a grant for service connection for back disability, whether there was VCAA compliance does not require discussion.

With reference to the claim for service connection for tinnitus, the Board finds that the Veteran has received proper and timely VCAA notice.  There also has been compliance with the duty to assist.  In particular, the AOJ has obtained VA and private medical records.  Concerning prior treatment, the Board issued several prior remands for purpose of obtaining records from a particular physician, Dr. A.G.S. (including another physician who originally operated the practice prior to 1985).  However, these records apparently involved low back disability and not the condition of tinnitus.  Regardless, electronic medical records dating back to 2009 from Dr. A.G.S. also have been obtained, and according to the Veteran there is nothing earlier on file from this physician; and recent indication from office of           Dr. A.G.S. is that already provided records are the sum of what is available,               to confirm this.  No further records search is needed, as would have required another remand.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand unnecessary where it would impose additional burden with no benefits flowing to the Veteran).  Otherwise, the AOJ has also arranged for the Veteran to have had  VA examination to determine what caused tinnitus.      

The Veteran has provided personal statements and medical authorizations (for the above-referenced treatment) in support of his claim.  A Board hearing was held, during which the Veteran received proper assistance with development of the claim.  See 38 C.F.R. § 3.103.  The Veteran at various instances has indicated he would like another hearing if a claim remains in denial status.  However, under applicable law a claimant has the right to one hearing on appeal, provided that the hearing already conducted was before the same Veterans Law Judge who is deciding the case.  See 38 C.F.R. §§ 20.700(a), 20.1507(b)(1) (2015).  The Board has also taken into full account the points raised within the Joint Motion for Remand, and finds it feasible to issue a decision at this time without additional development of the evidence.  This claim may now be adjudicated.  

Under applicable law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.                38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R.  § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  However, the continuity of symptomatology principle is limited to where involve those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic conditions, including organic diseases of the nervous system, and degenerative arthritis, may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level within one-year of service discharge.    38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

By reported opinion in Fountain v. McDonald the Court has held that tinnitus,            in particular, is an "organic disease of the nervous system," and as a result can be          presumptively service-connected as a chronic disease under 38 C.F.R. § 3.309(a).  See 27 Vet. App. 258, 271 (2015).

Service Connection for Tinnitus

The Board has reviewed the record again in light of applicable law, and a new decision upon the claim for service connection for tinnitus will be issued at this time, taking into consideration the points raised within the November 2015                 Joint Motion for Remand.  

First, the Joint Motion directed that the Board reconsider this claim primarily under a specific principle of service connection claims:  that tinnitus as an "organic disease of the service system" can be linked to service under a theory of continuity of symptomatology, i.e., whether there were continuous symptoms from service to the present.  According to the Joint Motion, the Board needed to provide adequate statement of reasons or bases to consider this possibility.  Secondly, the Joint Motion requested the Board attempt to obtain all private treatment records from   Dr. A.G.S., including any records dating back to the 1970s from this provider.  As stated previously, the Board finds that all reasonable and realistic measures to obtain such records have already been made, and no further records search is warranted.  The focus then is on the first basis of the Joint Motion.
The Board finds that this claim must again be denied, because the preponderance of the evidence is unfavorable.  

The Board restates much of what stated in the January 2015 original decision; and will address continuity of symptomatology at the end of the discussion 

The Veteran has indicated he developed tinnitus due to exposure to noise from weapons during Advanced Infantry Training.  There is reported in-service noise exposure from heavy weapons such as mortars, anti-tank weapons and grenades.  The Veteran does not recall if hearing protection was provided.

Service treatment records (STRs) contain no evidence of a complaint of tinnitus.             In September 1974, in lieu of a separation examination, the Veteran signed a statement indicating that his medical condition had not changed since March 1974, before his service began.  At the February 2013 hearing, the Veteran testified that he did not experience any discharge or bleeding from his ears during his service.  The record contains no evidence of a complaint of tinnitus until 2010, 36 years after the end of the Veteran's service. 

On April 2014 VA examination, the examiner noted the lack of any objectively verifiable noise injury during the Veteran's service.  When asked why he did not report tinnitus during his service, the Veteran told the examiner that the general practice was not to complain of medical ailments, explaining the lack of documentation.  The Veteran reported to the examiner having first noticed intermitting ringing tinnitus after firing weapons, which had "become more constant over time."  The Veteran reported that the noise exposure was present during his             3 months of active duty.  The Veteran reported that following active duty, he drove an oil field truck from 25 to 30 years and had worked as a cement truck driver over the previous 17 years.  He denied hazardous noise exposure related to this work.

The April 2014 examiner's opinion was that the Veteran's tinnitus was less likely  as not the result of military noise exposure.  According to the examiner, there was insufficient evidence to indicate that tinnitus was due to noise injury.  This included any threshold shift in the Veteran's hearing capacity which would have suggested noise exposure.  There is no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  The examiner opined that the Veteran's history of more than 40 years of driving oil and cement trucks could  have caused tinnitus, as could one of the medications the Veteran was taking.  

There is no contrary opinion on file, and the Board considers the April 2014 opinion to hold weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The examiner properly considered the Veteran's medical history, and provided a rationale taking into account the minimal likelihood of delayed-onset tinnitus and other nonservice-related factors.  See e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)      (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  As stated in the opinion there has been an extensive gap of more than 30 years between the Veteran's separation from service, and when he first reported tinnitus.  The absence of any medical records of a diagnosis or treatment for many years after service is a factor the Board itself may consider as probative evidence against the claim.               See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Supporting this opinion and implicit in the observation that there was limited evidence of any harmful noise exposure (and in the same examination report, used as a justification against finding hearing loss attributable to service), was that the Veteran's period of active service was limited to 3 months total.  Certainly this factor alone is not the deciding one, but contributes to the factors weighing against the claim.

The Board recounts the prior discussion of lay witness evidence, and its relevance to this case.  Generally, a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report his tinnitus symptoms, he is not competent to provide a medical nexus opinion regarding the cause or aggravating factors of tinnitus, particularly given the timeframe elapsed since service discharge.  This claim turns on the matter of nexus to service and involves some degree of medical complexity, and so is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).

Now, the Board expressly considers the argument raised by the Joint Motion for Remand. 

While it is undoubtedly true that tinnitus is an "organic disease of the nervous system" and can be adjudicated service-connected if there is continuity of symptomatology since service, there is no benefit to applying the principle of continuity of symptomatology to this case.  See 38 C.F.R. § 3.303(b).  There              just was not continuity of symptomatology.  After the Veteran's ringing in ears           in service, the slate is blank until diagnosis on 2014 VA examination.  There are no pertinent intervening findings to suggest the presence of tinnitus.  Taking the filing of a claim for tinnitus in 2010 as earlier date of onset, that is still more than 30 years post-service.  Again, there was nothing in the intervening time, having looked at medical records and presuming competency and credibility, what the Veteran himself alleges, having not described constant tinnitus since service.  This case looks much more like a "delayed onset" theory; that has been considered by the VA examiner.  At minimum, there is no compelling indication of a long-term problem and medical history of tinnitus, that begins to implicate continuity of symptomatology.

The Board has taken a second look at the facts here, applying the provisions of the Joint Motion, and the principle of continuity of symptomatology does not lead to any more favorable result, including through contradicting the reasoned conclusions of the April 2014 VA examiner on what caused the condition of tinnitus.

It is noted that there are multiple private records on file for a period prior to 2010 and none of those contain pertinent complaints or findings.  Thus contradicting any continuity of symptoms.

Accordingly, the preponderance of the evidence being unfavorable, and so insufficient for application of VA's benefit-of-the-doubt doctrine, and the claim is being denied.  



Service Connection for Low Back Disability 

On review of the record as it stands, and with full application of VA's doctrine of resolving reasonable doubt in the claimant's favor on a material issue, under                38 C.F.R. § 3.102, there is sufficient basis upon which to grant the claim for service connection for low back disability.

One concern is whether the Veteran had injury in service that could have caused the problem, because STRs are silent for back issues.  The Veteran maintains that during basic training he had an accidental fall (either from the height of a telephone poll, or onto a similarly shaped wooden pole), with back symptomatology, for which he was hospitalized and/or returned on sick call.  Though the exact injury            is not fully clear, there is a December 1996 lay witness statement from when the Veteran originally filed for a back disability in the 1990s, corroborating injury, stating "I remember him being injured on the obstacle course and spent 3 days in the Army hospital.... [afterward] he was not 100 percent and complaining for weeks to [the] Army medic."  

The Veteran is competent to allege injury, and the lay witness statement adds credibility to his assertions, and so the Board accepts there was in-service injury.

Besides in-service injury, there is obviously present day back disability, as that requirement of service connection proven.

Finally, presently disability must be linked back to service.  This is the element                  of a causal nexus.  The Board finds that there is enough to prove a likely nexus,                     by July 2011 opinion of Dr. A.G.S., who in his opinion described the Veteran's 1974 back injury and stated that since returning from the Army the Veteran had endured much pain and aggravated the injury.  According to the physician, in 1979 the Veteran started seeing Dr. T.V.R. for chronic back pain until 1985, when the practice transferred over to Dr. A.G.S.  According to the physician, he had treated the Veteran vigorously since 1985 for chronic back pain, and on review of VA and private medical records the Veteran had back disabilities that were consistent with his old injury in 1975.  It was felt that the Veteran's complications now were directly related to his old injury.

The above opinion states nothing less than a nexus to service.  It is not based on review of the full record including STRs; but it is grounded in enough of the Veteran's overall disability picture, particularly treatment history since 1979, to be considered reasonably accurate.

Resolving reasonable doubt in the Veteran's favor, a low back disability has been linked to his service, and the requirements for service connection for this condition met.
  

ORDER

Service connection for tinnitus is denied.

Service connection for a low back disability is granted.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


